388 F.2d 110
Lavern SPEER and Champlain McCrea, Appellants,v.UNITED STATES of America, Appellee.
No. 21677.
United States Court of Appeals Ninth Circuit.
Jan. 24, 1968.

Martin F. Bloom, San Diego, Cal., for appellant.
Edwin L. Miller, Jr., U.S. Atty., Phillip W. Johnson, Asst. U.S. Atty., San Diego, Cal., for appellee.
Before BARNES and MERRILL, Circuit Judges, and CURTIS, District Judge.
PER CURIAM:


1
Appellants, convicted of smuggling amphetamine tablets into the United States, list nine instances in which their appointed trial counsel might have acted otherwise than he did.  They conclude that they did not have adequate assistance of counsel or a fair trial and that the District Court erred in not acting sua sponte on their behalf.  We fail to see how action by trial counsel in any of these instances could have resulted in a favorable reling or otherwise altered the result in appellants' favor.  The cumulation adds neither weight nor substance. Nor do we think the district judge should on his own motion have granted a judgement of acquittal on behalf of either appellant.


2
Affirmed.